Exhibit 10.72
EMPLOYMENT AGREEMENT
This Agreement is entered into as of the 7th day of April 2008 and made
effective May 1, 2008 (the “Effective Date”) by and between NYMAGIC, INC., a New
York corporation (together with its successors and assigns, the “Company”), and
Glenn R. Yanoff (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to employ the Executive pursuant to an agreement
embodying the terms of such employment (this “Agreement”) and the Executive
desires to enter into this Agreement and to accept such employment, subject to
the terms and provisions of this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

  1.  
Term of Employment.

  A.  
(a) The term of the Executive’s employment under this Agreement shall commence
on the Effective Date and end on December 31, 2010 (the “Original Term of
Employment”), unless terminated earlier in accordance herewith. The Original
Term of Employment shall be automatically renewed for a one-year term (the
“Renewal Term”), provided that MMO Agencies, Inc. produces Gross Written
Premiums of $40,000,000 in 2010. Thereafter, this Agreement may be extended with
the consent of the Company and the Executive. “Term of Employment” shall mean
the Original Term of Employment and all Renewal Terms.

(b) For purposes of this Agreement, “Gross Written Premiums” shall mean all
premiums written by MMO Agencies, Inc., less returns and cancellations.

  2.  
Position, Duties and Responsibilities.

(a) Generally. The Executive shall serve as President of MMO Agencies, Inc., a
wholly owned subsidiary of the Company, and for so long as he is an employee of
the Company the Executive agrees to serve as a member of the board of directors
of such subsidiaries of the Company as the Company shall request. The Executive
shall perform such duties and responsibilities as are assigned to him from time
to time by the Company’s President and Chief Executive Officer, to whom he shall
report, it being understood and agreed that the Executive’s primary role will be
to develop MMO Agencies, Inc. as an underwriting department of the Company
dedicated to producing business through the appointment of agents to represent

 

 



--------------------------------------------------------------------------------



 



the Company, with such agents having the authority to bind, and issue insurance
on behalf of, the Company. In furtherance of such role, the Executive shall
devote substantially all of his business time and attention (except for periods
of vacation or absence due to illness), and his best efforts, abilities,
experience, and talent to the position of President of MMO Agencies, Inc. In the
event of termination of the Executive’s employment under this Agreement, the
Executive’s membership on any of the boards of directors of any of the Company’s
subsidiaries and any committees thereof shall also be terminated effective on
the date of termination of the Executive’s employment.
(b) Place of Employment. The Executive’s principal place of employment shall be
Del Ray Beach, Florida.
(c) In addition to his position as President of MMO Agencies, Inc., the
Executive shall be elected to the position of Executive Vice President of the
Company.

  3.  
Base Salary.

The Executive shall be paid an annualized salary, payable in accordance with the
regular payroll practices of the Company, of not less than $400,000 per year
(“Base Salary”), which amount, $1,200,000 in the aggregate, shall be guaranteed
through April 30, 2011, it being understood that in the event that this
Agreement is not renewed by the Company for the 2011 year, the Company will
nonetheless pay the Executive through April 30, 2011. The Company further
acknowledges that the Executive is accepting this position in reliance upon the
Company guaranteeing the aforesaid Base Salary in the aggregate and the Annual
Incentive Awards contemplated in Section 4(b).

  4.  
Annual Incentive Awards.

(a) The Executive shall participate in the Company’s annual incentive
compensation plan with a bonus range in the amount of $0 to $300,000, and a
target of $150,000 based on MMO Agencies, Inc. producing the amount of Gross
Written Premiums indicated for the year identified:

      Gross Written Premiums   Year $10,000,000   2008 $25,000,000   2009
$40,000,000   2010 $60,000,000   2011

(b) Notwithstanding the provisions of Section 4(a), the Executive shall be
guaranteed an Annual Incentive Award of $150,000 in 2008; $100,000 in 2009; and,
$75,000 in 2010; provided, however, that the guaranteed Annual Incentive Award
for 2008 shall be reduced pro rata if the launch of MMO Agencies, Inc. is
delayed beyond May 1, 2008. Payment of the Executive’s Annual Incentive Award
shall be made within three (3) months of the Company’s fiscal year-end.

 

- 2 -



--------------------------------------------------------------------------------



 



  5.  
Long-Term Incentive Plan.

Contemporaneously with the execution of this Agreement the Company and the
Executive will also enter into an Award Agreement under the NYMAGIC, INC.
Amended and Restated 2004 Long-Term Incentive Plan (the “LTIP”), which shall
provide the Executive with the following grants of Restricted Share Units and
Performance Units under the LTIP:
(a) Grant of Restricted Shares. On the Effective date the Executive shall be
granted as a signing bonus 2,500 Restricted Share Units, which shall be awarded
in accordance with the terms of the Company’s Equity Compensation Awards Policy,
and which shall vest on March 1, 2009, contingent upon the Executive’s continued
employment with the Company on that date; and,
(b) Grant of Performance Compensation Units. On the Effective Date the Executive
shall be granted a Performance Compensation Award in the amount of 200
Performance Units for each $1 million of Gross Written Premiums produced by MMO
Agencies, Inc. in each of 2008, 2009, 2010 and, if applicable, 2011, which
Performance Compensation Award shall be subject to the achievement of certain
performance criteria set forth in the Performance Compensation Award Agreement
and the terms of the LTIP (the “Performance Compensation Award”).

  6.  
Employee Benefit Programs.

(a) General Benefits. During the Term of Employment the Executive shall be
entitled to participate in such employee benefit plans and programs of the
Company as are made available to the Company’s senior level executives or to its
employees generally, as such plans or programs may be in effect from time to
time, including, without limitation, health, medical, dental, long-term
disability, profit sharing and travel accident and life insurance plans.

  7.  
Reimbursement of Business and Other Expenses: Perquisites.

(a) The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him on a monthly basis for all such business expenses incurred in
connection therewith in the prior month, subject to documentation in accordance
with the Company’s policy.

  8.  
Termination of Employment.

(a) Termination Due to Death or Disability. The Term of Employment shall be
terminated immediately upon the death or disability (as such term is defined
under the Company’s Long-Term Disability Plan) of the Executive. In the event
the Executive’s employment with the Company is terminated due to his death or
disability, the Executive, his estate or his beneficiaries, as the case may be,
shall be entitled to and their sole remedies under this Agreement shall be:

 

- 3 -



--------------------------------------------------------------------------------



 



  (i)  
Base Salary through the date of death or the commencement date of his
eligibility for the Company’s long-term disability benefits (the “Commencement
Date”) as the case may be, which shall be paid in a single lump sum 15 days
following the Executive’s death or the Commencement Date, as the case may be;
    (ii)  
pro rata guaranteed Annual Incentive Award for the year in which the Executive’s
death, or the Commencement Date, as the case may be, occurs, which shall be
payable in a lump sum 30 days after his death or on the first day following the
six-month anniversary of the Executive’s termination of employment by reason of
disability;
    (iii)  
elimination of all restrictions on any Restricted Share Unit Grants outstanding
at the time of his death, or the Commencement Date, as the case may be;
    (iv)  
immediate vesting of all outstanding stock options and the right to exercise
such stock options as is provided in any stock option award agreement to which
the Executive is a party;
    (v)  
immediate vesting of all outstanding Performance Compensation Awards for which
target performance has been achieved through the date of death or the
Commencement Date, as the case may be, payable in a lump sum in cash or stock
30 days after his death or on the first day following the six-month anniversary
of the Executive’s termination of employment by reason of disability, as the
case may be;
    (vi)  
the balance of any Annual Incentive Awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum and in
accordance with the terms of such awards;
    (vii)  
a Performance Compensation Award for the year in which the Executive dies or
becomes disabled, based upon the pro rata production of Gross Written Premiums
by MMO Agencies, Inc. from January 1 of such year through the date of the
Executive’s death, or the Commencement Date, and otherwise subject to the terms
of the Performance Compensation Award;
    (viii)  
settlement of all deferred compensation arrangements in accordance with the
Executive’s duly executed Deferral Election Forms; and

 

- 4 -



--------------------------------------------------------------------------------



 



  (ix)  
other or additional benefits then due or earned, payable in accordance with
applicable plans and programs of the Company.

(b) Termination by the Company for Cause.

  (i)  
The Term of Employment may be terminated by the Company for Cause. “Cause” shall
mean:

  (A)  
The Executive’s willful and material breach of Sections 9, 10 or 11;
    (B)  
The Executive is convicted of a felony or pleads guilty or nolo contendre to an
offense that is a felony in the jurisdiction where committed;
    (C)  
The Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
resulting, in either case, in material harm to the financial condition or
reputation of the Company;
    (D)  
The Executive’s failure to cooperate, if requested by the Company’s Board of
Directors (the “Board”), with any investigation or inquiry into his or the
Company’s business practices, whether internal or external, including, but not
limited to the Executive’s refusal to be deposed or to provide testimony at any
trial or inquiry;
    (E)  
The Executive’s substantial and continued refusal to perform his duties; and,
    (F)  
The Executive’s violation of a material Company Policy.

For purposes of this Agreement, an act or failure to act on the Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of the Executive.

  (ii)  
A termination for Cause shall not take effect unless the provisions of this
subsection (ii) are complied with. The Executive shall be given written notice
by the Company of its intention to terminate him for Cause, such notice (A) to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based and
(B) to be given within thirty (30) days of the

 

- 5 -



--------------------------------------------------------------------------------



 



     
Company’s learning of such act or acts or failure or failures to act. The
Executive shall have 20 days after the date that such written notice has been
given to him in which to cure such conduct, to the extent such cure is possible.
If he fails to cure such conduct, the Executive shall then be entitled to a
hearing before the Board at which the Executive is entitled to appear. Such
hearing shall be held within 25 days of such notice to the Executive, provided
he requests such hearing within 10 days of the written notice from the Company
of the intention to terminate him for Cause. If, within five days following such
hearing, the Executive is furnished written notice by the Board confirming that,
in its judgment, grounds for Cause on the basis of the original notice exist, he
shall thereupon be terminated for Cause.
    (iii)  
In the event the Company terminates the Executive’s employment for Cause, he
shall be entitled to and his sole remedies under this Agreement shall be:

  (A)  
Base Salary through the date of the termination of his employment for Cause,
which shall be paid in a single lump sum 15 days following the Executive’s
termination of employment;
    (B)  
any Annual Incentive Awards earned as of December 31 of the prior year (but not
yet paid), which shall be paid in a single lump and in accordance with the terms
of such awards; and
    (C)  
other or additional benefits then due or earned, payable in accordance with
applicable plans or programs of the Company.

(c) Termination Without Cause. In the event the Executive’s employment with the
Company is terminated without Cause (which termination shall be effective as of
the date specified by the Company in a written notice to the Executive), other
than due to death or disability, the Executive shall be entitled to and his sole
remedies under this Agreement shall be:

  (i)  
Base Salary through the date of termination of the Executive’s employment, which
shall be paid in a single lump sum 15 days following the Executive’s termination
of employment;
    (ii)  
Unpaid Base Salary, which for the avoidance of doubt was $1,200,00 upon the
Effective Date, and Annual Incentive Awards guaranteed in accordance with
Sections 3 and 4, respectively;

 

- 6 -



--------------------------------------------------------------------------------



 



  (iii)  
elimination of all restrictions on any Restricted Share Unit Grants outstanding
at the time of termination of employment;
    (iv)  
immediate vesting of all outstanding Performance Compensation Awards for which
target performance has been achieved through the date of termination, payable on
the first day following the six-month anniversary of the date of the Executive’s
termination of employment;
    (v)  
a Performance Compensation Award for the year in which the Executive is
terminated based upon the pro rata production of Gross Written Premiums by MMO
Agencies, Inc. from January 1 of such year through the date of termination, and
otherwise subject to the terms of the Performance Compensation Award;
    (vi)  
an award of shares of unrestricted common stock of the Company equal to the
number of whole calendar months between the date of the Executive’s termination
of employment and May 1, 2011, times 1,000; and
    (vii)  
other or additional benefits then due or earned, payable in accordance with
applicable plans and programs of the Company.

A termination without “Cause” shall mean the Executive’s employment is
terminated by the Company for any reason other than Cause (as defined in
Section 8(b)) or due to death or disability, or the Executive’s employment is
terminated by the Executive for “Good Reason.” For purposes of this Agreement,
“Good Reason” shall mean, without the Executive’s prior written consent: (A) the
failure of the Company to pay or cause to be paid, or to provide or cause to be
provided, any part of the Executive’s compensation, benefits or perquisites when
due hereunder; (B) the assignment to the Executive of duties inconsistent with
the position and status of the Executive as set forth in this Agreement and/or
any diminution in the nature, status or prestige of the Executive’s title,
authority, responsibilities or reporting level from that set forth in this
Agreement; (C) a failure by the Company to obtain from any successor, before any
succession (including but not limited to stock or asset sale transaction) takes
place, an agreement by the successor to fully assume and perform this Agreement
and the obligations hereunder; or (D) a material breach of this Agreement by the
Company; provided that the events described in clauses (A) through (D) above
shall constitute Good Reason only if the Company fails to cure such event to the
Executive’s reasonable satisfaction within thirty (30) days after receipt from
the Executive of written notice of the event which constitutes Good Reason.
(d) Voluntary Termination. In the event of a termination of employment by the
Executive on his own initiative after delivery of 10 business days advance
written notice, other than a termination due to death or disability the
Executive shall have the same entitlements as provided in Section 8(b) for a
termination for Cause. Notwithstanding any implication to the contrary, the
Executive shall not have the right to terminate his employment with the Company
during the Term of Employment and any voluntary termination of employment during
the Term of Employment in violation of this Agreement shall be considered a
material breach.

 

- 7 -



--------------------------------------------------------------------------------



 



(e) No Mitigation; No Offset. In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment and, amounts due
the Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may obtain.
(f) No Further Liability; Release. In the event of the Executive’s termination
of employment, payment made and performance by the Company in accordance with
this Section 8 shall operate to fully discharge and release the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives from any further obligation or
liability with respect to the Executive’s rights under this Agreement. Other
than payment and performance under this Section 8, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to the Executive or any other person under this Agreement in the
event of the Executive’s termination of employment. The Company shall have the
right to condition the payment of any severance or other amounts pursuant to
this Section 8 upon the delivery by the Executive to the Company of a release in
the form satisfactory to the Company releasing any and all claims the Executive
may have against the Company and its directors, officers, employees,
subsidiaries, affiliates, stockholders, successors, assigns, agents and
representatives arising out of this Agreement.

  9.  
Confidentiality: Cooperation with Regard to Litigation; Non-Disparagement;
Return of Company Materials.

(a) During the Term of Employment and thereafter, the Executive shall not,
without the prior written consent of the Company, disclose to anyone or make use
of any Confidential Information as that tem is defined in Section 9(c), except
in the performance of his duties hereunder or when required to do so by legal
process, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) that requires him to divulge, disclose or make accessible
such information. In the event that the Executive is so ordered, he shall give
prompt written notice to the Company in order to allow the Company the
opportunity to object to or otherwise resist such order.
(b) During the Term of Employment and thereafter, the Executive shall not
disclose the existence or contents of this Agreement beyond what is disclosed in
the Company’s proxy statement or documents filed with the government unless and
to the extent such disclosure is required by law, by a governmental agency, or
in a document required by law to be filed with a governmental agency or in
connection with enforcement of his rights under this Agreement. In the event
that disclosure is so required, the Executive shall give prompt written notice
to the Company in order to allow the Company the opportunity to object to or
otherwise resist such requirement.

 

- 8 -



--------------------------------------------------------------------------------



 



(c) “Confidential Information” shall mean (i) all information concerning the
business of the Company or any Subsidiary including information relating to any
of its or their products, product development, trade secrets, agents, brokers,
customers, suppliers, finances, and business plans and strategies, and
(ii) information regarding the organization structure and the names, titles,
status, compensation, benefits and other proprietary employment-related aspects
of the employees of the Company and the Company’s employment practices. Excluded
from the definition of Confidential Information is information (A) that is or
becomes part of the public domain, other than through the breach of this
Agreement by the Executive or (B) regarding the Company’s business or industry
properly acquired by the Executive in the course of his career as an executive
in the Company’s industry and independent of the Executive’s employment by the
Company. For this purpose, information known or available generally within the
trade or industry of the Company or any Subsidiary shall be deemed to be known
or available to the public.
(d) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company.
(e) The Executive agrees to cooperate with the Company, during the Term of
Employment and thereafter (including following the Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
Subsidiary, in any such action, suit, or proceeding, by providing information
and meeting and consulting with the representatives of or counsel to, the
Company, or any Subsidiary as requested; provided, however that the same does
not materially interfere with his then current professional activities. The
Company agrees to reimburse the Executive on a monthly basis for all expenses
actually incurred in the prior month in connection with his provision of
testimony or assistance.
(f) The Executive agrees that, during the Term of Employment and thereafter
(including following the Executive’s termination of employment for any reason)
he will not make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Company or any Subsidiary or
their respective officers, directors, employees, advisors, businesses or
reputations. The Company agrees that, during the Term of Employment and
thereafter (including following the Executive’s termination of employment for
any reason) the Company will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may directly or indirectly, disparage the Executive or
his business or reputation. Notwithstanding the foregoing, nothing in this
Agreement shall preclude either the Executive or the Company from making
truthful statements or disclosures that are required by applicable law,
regulation, or legal process.
(g) Upon any termination of employment, the Executive agrees to deliver to the
Company any Company property and any documents, notes, drawings, specifications,
computer software, data and other materials of any nature pertaining to any
Confidential Information that are held by the Executive and will not take any of
the foregoing, or any reproduction of any of the foregoing, that is embodied in
any tangible medium of expression.

 

- 9 -



--------------------------------------------------------------------------------



 



  10.  
Protection of the Company’s Business.

(a) The Executive recognizes that the signing bonus provided for in Section 5(a)
is an integral portion of the consideration to be paid by the Company to the
Executive.
(b) The Executive recognizes the Company’s legitimate interest in protecting,
for a reasonable period of time following the termination of the Executive’s
employment, the accounts of MMO Agencies, Inc. and the accounts of the Company
with which the Executive will be associated during his employment. Accordingly,
the Executive understands and agrees that for a period of two (2) years
following the termination of his employment for any reason, except for
termination without Cause as defined in Section 8(b) or by the Executive for
Good Reason as defined in Section 8(c), he will not, directly or indirectly,
(i) solicit, serve, sell to, divert, receive or otherwise handle
insurance-related business with any individual, partnership, corporation or
association that (A) is, or during the two-year period immediately preceding
such termination, was an agent, client, customer or account of MMO Agencies,
Inc. or of the Company’s with which the Executive was associated during his
employment, or (B) is a person who has received a written proposal or
solicitation from MMO Agencies, Inc. in the two (2) years immediately preceding
such termination; or (ii) solicit, place, market, accept, aid, counsel or
consult in the underwriting, renewal, discontinuance or replacement of any
insurance (including self-insurance) by, or handle self-insurance programs,
insurance claims, risk management services or other insurance administrative or
service functions for, any account of MMO Agencies, Inc. or of the Company’s for
which he performed any of the foregoing functions during the two-year period
immediately preceding such termination.
(c) For purposes of Sections 9 and 10 all references to “the Company” shall be
deemed to include NYMAGIC, INC. and its Subsidiaries. For the purposes of the
covenants set forth in this Section 10, the words “directly or indirectly” as
they modify a prohibited activity shall include acting as an agent,
representative or employee of any enterprise, which so acts, and includes any
direct or indirect participation in such acting enterprise as a material
creditor, owner, lender, partner, limited partner, joint venture, or
stockholder, except as a stockholder holding less than a one percent (1%)
interest in a corporation whose shares are traded on a national securities
exchange or quoted on Nasdaq. To the extent that the covenants set forth in this
Section 10, or any word, phrase, clause, or sentence thereof (including any
geographical or temporal restrictions contained in such covenants) shall be
found to be illegal or unenforceable for any reason, such word, clause, phrase
or sentence shall be modified or deleted in such a manner so as to afford the
Company fullest protection commensurate with making the covenant, as modified,
legal and enforceable under applicable laws, and the balance of the covenants,
or parts thereof, shall not be affected thereby, the balance being construed as
severable and independent.

 

- 10 -



--------------------------------------------------------------------------------



 



  11.  
Non-solicitation of Employees.

During the period beginning with the Effective Date and ending two (2) years
following the termination of the Executive’s employment, the Executive shall not
induce employees of the Company or any Subsidiary to terminate their employment;
provided, however, that the foregoing shall not be construed to prevent the
Executive from engaging in generic nontargeted advertising for employees
generally. During such period, the Executive shall not hire, either directly or
through any employee, agent or representative, any employee of the Company or
any Subsidiary or any person who was employed by the Company or any Subsidiary
within 180 days of such intended hiring.

  12.  
Remedies.

In addition to whatever other rights and remedies the Company may have at equity
or in law, if the Executive breaches any of the provisions contained in
Sections 9, 10 or 11 above, the Company (a) shall have its rights under
Section 8, (b) shall have the right to immediately terminate all payments and
benefits due under this Agreement and (c) shall have the right to seek
injunctive relief. The Executive acknowledges that such a breach of Sections 9,
10 or 11 would cause irreparable injury and that money damages would not provide
an adequate remedy for the Company; provided, however, the foregoing shall not
prevent the Executive from contesting the issuance of any such injunction on the
ground that no violation or threatened violation of Sections 9, 10 or 11 has
occurred.

  13.  
Resolution of Disputes.

Any controversy or claim arising out of or relating to this Agreement or any
breach or asserted breach hereof or questioning the validity and binding effect
hereof arising under or in connection with this Agreement shall be resolved by
binding arbitration to be held in New York, New York in accordance with the
rules and procedures of the American Arbitration Association; provided, however,
that applications for injunctive relief arising under or in connection with
Sections 9, 10 and 11 shall be submitted to the federal or state courts in the
State of New York. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.

  14.  
Indemnification.

(a) Company Indemnity. The Company agrees that if the Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or any
Subsidiary or is or was serving at the request of the Company or any Subsidiary
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, the Executive shall be indemnified
and held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the Company’s Board or, if greater, by the laws of the State of
New York against all cost, expense, liability and loss (including, without
limitation, attorney’s fees) reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, officer, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators.

 

- 11 -



--------------------------------------------------------------------------------



 



The Executive represents that he is not a party to any agreement that purports
to restrict or restrain in any manner whatsoever his employment or ability to
work, except for his Employment Agreement with Arthur J. Gallagher & Co. dated
September, 2004 (the “Gallagher Agreement”), a true and complete copy of which
he has provided to the Company, and the Company acknowledges and agrees that the
indemnity contained herein shall extend to any Proceeding related to the
Executive’s alleged breach of the Gallagher Agreement, including (but not
limited to) Section 8 thereof.
(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by the Executive under Section 14(a) that
indemnification of the Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that the Executive has not met such
applicable standard of conduct, shall create a presumption that the Executive
has not met the applicable standard of conduct.
(c) Deferred Compensation Indemnity. The intent of the parties is that payments
and benefits under this Agreement comply with Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In the event that any tax,
interest or penalties are imposed on Executive as a result of any failure to
comply with Code Section 409A or Executive is subject to any other losses as a
result thereof, the Company shall, consistent with this paragraph, defend,
indemnify and hold harmless Executive therefrom.

  15.  
Effect of Agreement on Other Benefits.

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict the
Executive’s participation in any other employee benefit or other plans or
programs in which he currently participates.

  16.  
Assignability: Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Company and
to the Executive and their respective heirs, successors and assigns, except that
the Executive shall not have the right to delegate his obligations hereunder or
to assign his rights hereunder or any interest herein except those rights and
obligations that are the subject of Section 21, which may be assigned or
transferred. The Company and the Executive acknowledge and agree that this
Agreement shall be assigned or transferred in connection with the merger,
consolidation, sale, or transfer of all, or substantially all, of the assets of
the Company.

 

- 12 -



--------------------------------------------------------------------------------



 



  17.  
Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.

  18.  
Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, as of the Effective Date,
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto,
except with respect to the Award Agreement referred to in Section 5 and entered
into contemporaneously herewith.

  19.  
Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
Except as set forth herein, no delay or omission to exercise any right, power or
remedy accruing to any Party shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

  20.  
Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

  21.  
Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

 

- 13 -



--------------------------------------------------------------------------------



 



  22.  
Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New York without reference to principles of conflict of laws.
Subject to Section 13, the Company and the Executive hereby consent to the
jurisdiction of any or all of the following courts for purposes of resolving any
dispute under this Agreement: (i) the United States District Court for the
Southern District of New York or (ii) any of the courts of the State of New
York. The Company and the Executive further agree that any service of process or
notice requirements in any such proceeding shall be satisfied if the rules of
such court relating thereto have been substantially satisfied. The Company and
the Executive hereby waive, to the fullest extent permitted by applicable law,
any objection which it or he may now or hereafter have to such jurisdiction and
any defense of inconvenient forum.

  23.  
Notices.

Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:
If to the Company:
Paul J. Hart
General Counsel
NYMAGIC, INC.
919 Third Avenue, 10th Floor
New York, New York 10022
If to the Executive:
Glenn R. Yanoff
6710 Royal Orchid Circle
Delray Beach, FL 33446

  24.  
Headings and Construction.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement. For purposes of this Agreement, the term
“termination” when used in the context of a condition to, or timing of, payment
hereunder shall be interpreted to mean a “separation from service” as that term
is used in Section 409A of the Code.

  25.  
Counterparts.

This Agreement may be executed in two or more counterparts.

 

- 14 -



--------------------------------------------------------------------------------



 



[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

- 15 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

            NYMAGIC, INC.
      By:   /s/ A. George Kallop         Name:   A. George Kallop       
Title:   President and Chief Executive Officer        THE EXECUTIVE
      /s/ Glenn R. Yanoff       Glenn R. Yanoff           

 

- 16 -